Citation Nr: 0705787	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  90-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a neurological 
disability other than seizures, headaches and dizziness.  

3.  Entitlement to a disability rating higher than 20 percent 
for a low back strain from August 29, 1989, to May 4, 1999.

4.  Entitlement to a disability rating higher than 40 percent 
for a low back strain from May 5, 1999, to present.

5.  Entitlement to a disability rating higher than 10 percent 
for headaches and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to June 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating determinations by the Wichita, Kansas, and 
Jackson, Mississippi, Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).    

The veteran presented testimony in March 1990 before an RO 
Hearing Officer.  A transcript of the hearing is associated 
with the claims files.

The Board notes that these matters were previously before the 
Board, and adjudicated in decisions dated in March 1997 and 
October 2003.  Those decisions were both appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  The Court has since vacated and remanded those 
decisions to the extent indicated by the statement of the 
issues above.  The Board will address the procedural history 
in more detail below.

The Board also notes that in its October 2003 decision, it 
remanded the issue of entitlement to a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU) so that the RO could prepare a 
statement of the case (SOC) on that issue.  In September 
2006, the RO sent the veteran an SOC on the issue and 
informed the veteran of the requirement that he submit a 
substantive appeal to perfect his appeal on this issue.  
Thereafter, the issue was not addressed in any written 
communication from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.  

The issue of entitlement to a disability rating higher than 
10 percent for headaches and dizziness is addressed in the 
remand that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran has a current seizure disorder that is 
etiologically related to service.  

2.  A neurological disorder other than headaches, dizziness, 
and seizures was not present within one year of the veteran's 
discharge from service and is not etiologically related to 
service.

3.  From May 5, 1999, to the present, the veteran's low back 
strain has been manifested by favorable ankylosis of the 
thoracolumbar spine without neurological involvement.

4.  From August 29, 1989, to May 4, 1999, the veteran's low 
back strain was manifested by pain associated with motion of 
the lumbar spine approximating moderate limitation of motion.


CONCLUSIONS OF LAW

1.  A seizure disorder was incurred as a result of active 
duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).



2.  A neurological disorder other than headaches, dizziness, 
and seizures was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  From May 5, 1999, to the present, the criteria for a 
disability rating higher than 40 percent for a low back 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5237 (2006).

4.  From August 29, 1989, to May 4, 1999, the criteria for a 
disability rating higher than 20 percent for a low back 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. 
§ 4.7 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a neurological 
disorder other than headaches and dizziness.  He is also 
seeking increased disability ratings for a low back strain.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letters mailed in September 
2004 and May 2005.  Following the provision of the required 
notice and the completion of all indicated development of the 
record, the RO readjudicated the veteran's claims in 
September 2006.  There is no indication or reason to believe 
that the ultimate decision of the RO on the merits of any of 
the claims would have been different had VCAA notice been 
provided at an earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for a neurological 
disability, or to establish effective dates for the increased 
ratings sought, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that increased ratings are 
not warranted for the veteran's low back disability.  
Consequently, no effective dates will be assigned.  The Board 
has also determined that service connection is not warranted 
for a neurological disability other than headaches, dizziness 
and seizures.  Consequently, no disability rating or 
effective date will be assigned.  Therefore, the failure to 
provide notice with respect to those elements of the claims 
was no more than harmless error.  

While the claim of entitlement to service connection for a 
seizure disorder is being granted, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision despite the inadequate notice provided to the 
veteran on these latter two elements.  The Board simply notes 
that its decision here is constrained to the matter of 
entitlement to service connection.  The assignment of an 
effective date and a disability rating will not be decided by 
the Board, but will be decided by the RO upon the issuance of 
the Board's decision.  The RO will have the opportunity prior 
to issuing its rating decision to ensure that complying 
notice has been provided to the veteran.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

The Board notes that a September 2002 neurological disorders 
examiner found that the veteran's stammering could be due to 
Tourette's syndrome, and that a consultation by Speech 
Pathology may be helpful in diagnosis and treatment.  The 
Board has considered whether such additional development is 
necessary in this case, but finds that it is not.  The 
examiner's ultimate conclusion was that the veteran's 
stammering, whether or not attributable to Tourette's, 
predated his military service and was probably coincidental 
to such service.  Moreover, the examiner noted that 
Tourette's generally starts before age 18, and is not 
triggered by trauma.  Thus, while the examiner recommended 
additional evaluation to determine the cause of the veteran's 
stammering, he conclusively found that the stammering (and 
Tourettes, if present) was not etiologically related to the 
veteran's military service.  Based on such finding, the Board 
concludes that there is no reasonable possibility that 
additional evaluation would aid the Board in its decision or 
benefit the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  

Procedural History

The issue of entitlement to service connection for epilepsy 
and brain atrophy was initially denied by the Board in a 
March 1988 decision.  The veteran subsequently sought to 
reopen that claim, and he appealed a December 1989 RO denial.  
In an April 1994 decision, the Board reopened the previously 
denied claim and remanded it for additional development.  
That claim was ultimately denied on the merits by the Board 
in a March 1997 decision.  The issue of whether the 
previously denied claim should be reopened has therefore 
already been decided, and is no longer on appeal.

In the March 1997 decision, the Board denied a disability 
rating higher than 10 percent for headaches and dizziness and 
denied service connection for a neurological disorder other 
than headaches and dizziness.  The veteran appealed that 
decision to the Court.  In an Order dated in March 2001, the 
Court vacated the Board's March 1997 decision and remanded 
both matters to the Board for development consistent with the 
Court's Order.  The Board has since remanded these issues in 
August 2001 and October 2003 for additional evidentiary 
development.  

In the October 2003 decision, the Board denied a rating 
higher than 20 percent for the veteran's low back strain.  
The veteran appealed that decision to the Court.  In an Order 
dated in July 2004, the Court vacated the portion of the 
Board's October 2003 decision that denied a rating in excess 
of 20 percent for a low back strain, and remanded the matter 
to the Board for development consistent with the Court's 
Order.

In September 2004, the Board remanded the issue of 
entitlement to a rating higher than 20 percent for a low back 
strain for additional evidentiary development.  Subsequently, 
in a May 2005 rating decision, the veteran's disability 
rating was increased to 40 percent, effective from May 5, 
1999.  This did not satisfy the veteran's appeal.  The case 
has since returned to the Board for further appellate action.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection: Seizure Disorder

Service medical records show that the veteran was assaulted 
in May 1980 and was hit in the head by a rock, which resulted 
in a closed head injury.  The report of a VA examination in 
January 2006 establishes a current diagnosis of seizures.  
Moreover, the January 2006 VA examiner stated the opinion 
that the current seizures were very likely related to the in-
service head injury.  This opinion was restated in a March 
2006 addendum after complete review of the claims files.

The Board acknowledges that the clinical evidence with 
respect to whether the current seizure disorder is related to 
service is in conflict.  Several examiners, including a VA 
mental disorders examiner in September 2002, have concluded 
that the veteran's long-term alcohol and drug abuse are 
primarily responsible for his neurological impairment, 
including his seizures.  

However, the January 2006 examiner had the benefit of a 
complete review of the evidence, including all prior 
opinions, both positive and negative.  Although the examiner 
noted that another "possible contributor" to the veteran's 
seizure disorder is his history of alcohol and/or cocaine 
abuse, this is an inconclusive statement.  Statements of 
medical possibilities carry negligible weight of probative 
value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
examiner's ultimate conclusion was, "[i]t is my opinion that 
his seizure disorder is at least as likely as not, 50/50 
probability, caused by or a result of his head injury 
sustained while in active duty."  

The opinion of the January 2006 VA examiner is conclusive 
with respect to medical nexus.  While there is other 
probative evidence of record to the effect that the veteran's 
seizure disorder is more likely related to his history of 
substance abuse, the January 2006 opinion is at least as 
probative as the evidence to the contrary.  The Board finds 
that the evidence for and against the veteran is in 
approximate balance on this matter.  In such cases, the 
benefit of the doubt must go to the veteran.  

Therefore, as all elements necessary for service connection 
have been met, the Board concludes that service connection 
for a seizure disorder is warranted.

Service Connection: Dementia and Neuropsychiatric Disorders

As alluded to above, service medical records show that the 
veteran was hospitalized for one day in June 1980 after 
reporting that he had been hit in the head by a brick or 
rock.  X-rays of the skull did not show any fracture.  The 
hospital discharge diagnosis was closed head injury.  Service 
records show specific complaints of headaches, left-sided 
numbness, and slowness in reactions in the left arm and leg.  
The assessment was post concussion syndrome.  On his June 
1982 discharge medical history report, the veteran noted 
severe headaches since being hit in the head with a brick; he 
did not have any other neurological complaints.  His 
neurological system does not appear to have been examined in 
connection with the discharge physical examination in June 
1982.

In addition to the seizure disorder discussed above, the 
veteran currently attributes multiple neurological symptoms 
to the in-service head injury.  As with the seizure disorder, 
there is competent evidence on both sides of the issue.  
However, as will now be discussed in detail, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for any neurological disorder other 
than seizures and the already service-connected headaches and 
dizziness.  

First, the Board notes that there was no significant 
manifestation of symptomatology for many years after 
discharge.  Headaches were the only residual of the May 1980 
head injury noted by the veteran on his discharge medical 
history report in June 1982.  An EEG and skull X-rays 
conducted in December 1982 were within normal limits.  
Neurological evaluation during VA examination in February 
1985 did not show any abnormality.  While a March 1987 CT 
scan of the head showed frontal lobe cerebral cortical 
atrophy, this examination was already five years after 
service discharge and the abnormality was not detected on 
most of the subsequent EEGs and MRIs.  In October 1986 a rule 
out temporal lobe epilepsy was diagnosed; however; no 
evidence of organic brain syndrome was found.  

It is only after this point that the evidence begins to 
record diagnoses consistent with neurological disorders 
attributed to trauma.  Such diagnoses include brain disease 
due to trauma, with impairments of cognition, comprehension, 
status-post brain trauma with residual organic dysfunction, 
post-traumatic dementia, and probable Tourette's syndrome.  
For the most part, these diagnoses appear to be based on the 
veteran's account of his in-service injury or injuries and 
his account of his current symptoms.  However, unlike the 
diagnosis of seizures, the diagnoses of dementia, Tourette's 
syndrome and cortical atrophy do not appear to withstand 
objective inquiry.  

Indeed, much of the evidence attributing symptoms such as 
cognitive dysfunction to the veteran's head injury is 
essentially inconclusive in nature, presenting an alternative 
attribution to alcohol and cocaine abuse.  For example, a 
September 1989 hospital discharge summary includes a 
diagnosis of brain disease due to trauma, but also includes a 
diagnosis of chronic and severe alcohol dependence and 
acknowledges the potentiating influence of alcoholism on both 
the organic brain dysfunction and seizures.  

In September 1991, an opinion as to the likely etiology of 
the reported symptoms was requested from a board of three VA 
doctors, based on a review of the file and a July 1991 VA 
neurological examination.  They concluded that the veteran's 
cognitive problems were secondary to chronic and severe 
alcoholism rather than to a head injury.  They noted that 
alcoholic mental deterioration takes years to develop.  This 
is consistent with the delay in reporting of such symptoms 
after service.  

VA physicians on neurological and psychiatric examinations in 
November 1995 also concluded, based on examination of the 
veteran and review of the file, that the above noted 
disabilities were due to alcoholism.  These conclusions were 
reached because the service head injury was not considered 
severe at the time it was incurred, an initial EEG was 
normal, the veteran did not have any neurological problems 
until several years after service discharge, and he had a 
history of chronic alcoholism, including three DWIs.  

Moreover, a September 2002 neurological disorders examiner 
found that the cortical atrophy noted on prior CT scan was 
actually a normal variant, and also noted that atrophy can be 
associated with chronic alcohol use.  He found that the 
veteran's stammering could be due to Tourette's syndrome.  
However, he also noted that Tourette's generally starts 
before age 18, and the veteran admitted that he stammered 
prior to his entry into the military.  Indeed, trauma was 
noted not to be a trigger for Tourette's.  Thus, the 
veteran's head trauma was found to be probably "coincidental 
to his stammering, which may or may not be due to 
Tourette's."  Similarly, a March 1991 VA outpatient treatment 
report notes that the veteran's stammering may be related to 
Tourette's, but the examiner was unable to relate this to the 
veteran's brain injury.

In contrast to the inconclusive September 1989 opinion, a 
March 1991 hospital summary by John Pope, M.D., relates the 
veteran's cognitive impairment to post-traumatic dementia, 
status post closed head injury, and does so in conclusive 
fashion.  However, this opinion suffers in comparison to 
opinions such as the September 1991 board of three opinion, 
the November 1995 VA opinions, and the September 2002 mental 
disorders examiner's opinion, because Dr. Pope did not 
discuss the role of the veteran's alcohol abuse at all in the 
March 1991 opinion.  In the absence of such discussion, the 
Board has no basis to believe that it was even considered by 
Dr. Pope at that time.  Such lack of consideration of the 
alternatives reduces the probative value the Board attaches 
to the March 1991 opinion.

Even more significant, a follow up report in May 1991 by Dr. 
Pope acknowledges that, "it became apparent during the 
hospitalization that [the veteran] had not been totally 
honest with us on admission, that he has had problems with 
both use of cocaine and use of alcohol to the excess and that 
this likely explains his periods of amnesia that he has had 
previously."  Discharge summaries in July 1991 and August 
1991 also discussed recent and long-term alcohol and drug 
abuse.  While the diagnosis of post-traumatic dementia 
remained, Dr. Pope's subsequent acknowledgment of significant 
alcohol and drug abuse without any discussion of the impact 
of these factors on the diagnosis further undercuts the 
stated basis for his initial conclusion.

In a January 1992 discharge summary, Dr. Pope changed his 
diagnosis to dementia, post-traumatic versus drug induced, 
indicating that he was no longer convinced of his initial 
opinion with respect to etiology.  Dr. Pope acknowledged the 
conflicting professional opinions with respect to the role of 
trauma in the veteran's symptoms, as opposed to substance 
abuse.  He also described his previous references to 
Tourette's as having been "somewhat ambivalently diagnosed."  
Based on the follow-up reports, the Board concludes that what 
began as a nominally conclusive opinion by Dr. Pope was 
ultimately rendered inconclusive by his own subsequent 
findings.  

As noted briefly above, in response to the Court's March 2001 
remand, and the Board's August 2001 remand, the veteran was 
afforded a series of VA examinations in September 2002, 
including a mental disorders examination and neurological 
disorders examination.  The September 2002 mental disorders 
examiner essentially agreed with prior findings linking the 
veteran's cognitive impairment to alcohol abuse.  He 
specifically found that there was no evidence to support the 
presence of dementia, regardless of etiology.  In so finding, 
the examiner noted that the veteran's performance on 
diagnostic testing was within the normal range.  Although the 
veteran was found to exhibit poor effort during the testing, 
which precluded detailed psychometric assessment, the 
examiner found that he clearly demonstrated detailed 
knowledge of his recent and remote history, and he was able 
to articulate such knowledge to the examiner, which suggests 
grossly intact memory.  Further, he demonstrated adequate 
reasoning processes in his interview reports.  The examiner 
concluded that intellectual functions were in the low average 
range, as has been seen on previous evaluations.  However, 
there was no clear evidence of general intellectual decline.  

The examiner concluded that the veteran clearly has substance 
dependence and mood disorder with psychotic features, but 
that these conditions do not appear to be causally related to 
the veteran's history of a mild head injury in service.  
Rather, they appear to have developed years after such 
events, based on other factors.  

The Board finds the September 2002 opinion to be balanced in 
terms of discussing the various potential etiologies of the 
veteran's neurological symptoms, and to be conclusive and 
adequately explained.  Moreover, the examiner's conclusion is 
in accord with a substantial body of the previous evidence.  
In the Board's view, none of the opinions purporting to link 
the veteran's current non-service-connected neurological 
symptoms to his in-service head injury includes as balanced a 
discussion of etiology, or is as conclusive and well 
explained.  For these reasons, the Board adopts the 
conclusions of the September 2002 examiner.  

The Board also acknowledges that a Comprehensive Mental 
Status Evaluation was conducted in April 2000 by request of 
the Mississippi Disability Determination Services.  The 
examiner diagnosed dementia due to head trauma, depressive 
disorder and alcohol dependence.  However, while the examiner 
discussed the veteran's alcohol and drug abuse, there was no 
discussion of the relative contributions of the substance 
abuse and in-service head injury in his current disability.  
The examiner's focus was clearly on an evaluation of the 
veteran's current level of disability.  Moreover, the 
examiner described the veteran's in-service injury as having 
fallen from a second-story balcony.  Such an event is not 
shown in the service medical records or in the veteran's 
immediate post-service accounts.  

In addition to his post-service account of having fallen off 
a balcony, the veteran also described being hit in the head 
by a rocket launcher during service.  His service medical 
records do not confirm either incident.  They show only an 
assault where the veteran was hit in the head with a rock.  
Moreover, the veteran did not report such incidents until 
many years after discharge.  In weighing the conflicting 
evidence provided by the veteran at various times, the point 
in time in which the evidence was created is important 
because a recounting of an event which is closer to the time 
that event occurred is naturally less likely to be diluted by 
the shortcomings of human memory.  Furthermore, because the 
veteran was seeking VA benefits when he presented the more 
recent accounts, the Board must consider possible self 
interest which any veteran has in promoting a claim for 
monetary benefits.  The Board may properly consider the 
personal interest a claimant has in his or her own case, but 
the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony].  

In determining the credibility to be attached to the 
veteran's statements, the Board has also considered a finding 
in the May 1991 report by Dr. Pope, in which he acknowledges 
that the veteran had not been totally honest in a prior 
evaluation with respect to his alcohol abuse.  In addition, 
the Board notes a discussion by the September 2002 VA 
examiner that on formal psychometric assessment instruments, 
the veteran showed poor effort on attempts to measure 
neurocognitive performance and showed over-reporting of 
symptoms on formal personality assessment.  The September 
2002 examiner further stated that, in spite of generally 
intact memory demonstrated on interview, in some instances 
the veteran's report deviated from his prior reports, or from 
medical records, such as when he insisted that he never 
stuttered prior to entering the military, but reported in 
December 1979 that he would stutter or stammer habitually.  
The examiner concluded that the veteran's current report, his 
presentation on neurocognitive testing, and results of 
personality assessment suggest that issues of secondary gain 
are influencing his presentation.  

For these reasons, the Board attaches no credibility to the 
veteran's statements made to VA and medical examiners with 
respect to what happened in service, except to the extent 
that those accounts can be verified in the service records.  
Moreover, the Board accords opinions, such as the April 2000 
evaluation, which rely substantially on the veteran's post-
service accounts, little probative weight with respect to 
etiology.  

In addition to the impact of these findings on the veteran's 
credibility, the findings of the September 2002 examiner also 
impact the probative weight the Board attaches to the other 
medical opinions of record.  As noted by the September 2002 
examiner, prior evaluations did not include formal symptoms 
validity testing to assess the veteran's effort.  According 
to the examiner, such poor effort as was demonstrated on 
testing in September 2002 raises questions about the validity 
of previous performances.  Although the examiner noted that 
poor effort does not rule out the presence of mild 
neuropsychological impairments, in the Board's view, the 
absence of any previous evaluation and discussion of the 
subject diminishes the probative weight to be attached to 
other opinions.  

Consequently, the Board concludes that the preponderance of 
the evidence is against the claim, and therefore, service 
connection for a neurological disorder other than headaches, 
dizziness, and seizures is not warranted.

Increased Rating: Lumbar Spine from May 5, 1999

The Board notes initially that during the period beginning 
May 5, 1999, the criteria for evaluating disabilities of the 
spine were revised.  VA's General Counsel has held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

The veteran is currently assigned a 40 percent disability 
rating for his low back strain under current Diagnostic Code 
5237.  A 40 percent rating is assigned where forward flexion 
of the thoracolumbar spine is 30 degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2006).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a 40 percent rating it is severe, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  With muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Similar to the current version, under the former version of 
the rating schedule, a 50 percent rating is available for 
unfavorable ankylosis of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  Otherwise, a rating 
higher than 40 percent for disability of the lumbar spine is 
only available on the basis of intervertebral disc syndrome.  
Under former Diagnostic Code 5293, a 60 percent rating was 
for assignment where impairment due to intervertebral disc 
syndrome was pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Under interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, and currently, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is warranted if there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  

Note 1 under the formula for rating on the basis of 
incapacitating episodes provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, 
intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

The Board notes initially that the record does not contain 
any diagnosis consistent with intervertebral disc syndrome or 
lower extremity neurological impairment.  The most recent 
April 2005 examination includes a diagnosis of mechanical 
back pain.  Indeed, the examiner found that the veteran's 
symptoms were not consistent with radicular pain.  On VA 
neurological evaluation in September 2002, the diagnosis was 
chronic low back pain.  Strength, reflexes, and sensation of 
the lower extremities were unremarkable, and there were no 
radicular complaints.  X-rays were normal.  On examination in 
October 1999, straight-leg-raising was negative.  X-rays of 
the lumbar spine revealed that disc spaces were well-
preserved.  The diagnosis was chronic low back pain.  The 
diagnosis in May 1999 was low back strain.  In view of the 
absence of any medical evidence indicating that the veteran 
has intervertebral disc syndrome, it is clear that the 
disability does not warrant a rating under Diagnostic Code 
5243 or 5293, or under any of the codes pertaining to 
neurological impairment of the lower extremities is not 
warranted.  Moreover, the evidence does not suggest, and the 
veteran has not asserted that he has been prescribed any 
periods of bed rest by a physician.  

While the veteran does report significant pain on all 
examinations, it has not been objectively confirmed as 
radicular pain.  Therefore, the Board concludes that such 
pain, regardless of its severity is not "characteristic" of 
intervertebral disc syndrome.  While the veteran reported to 
the April 2005 examiner that he experienced pain in his legs, 
the examiner specifically concluded that the examination was 
not consistent with radicular pain.  The May 1999 VA examiner 
noted that there was numbness and tingling in both lower 
extremities; the veteran described the sensation of his legs 
to toes being asleep.  This was also reported to the 
September 2002 examiner.  However, neither examiner 
attributed this symptom to a neurological diagnosis.  The 
only diagnosis with respect to the back was a low back 
strain.  

Finally, with respect to demonstrable muscle spasm, the May 
1999 VA spinal examiner did find muscle spasms associated 
with movement of the spine; however, spasms were not found on 
examination in October 1999 or September 2002.  The April 
2005 examiner did not report any spasms, but did not 
specifically find them to be absent.  

Thus, while certain symptoms such as absent ankle jerk and 
muscle spasms have been reported on occasion, the veteran's 
symptomatology, when taken as a whole, is simply not 
reflective of the type and degree of symptomatology or its 
effects contemplated for a 60 percent rating under former 
Diagnostic Code 5293.  A higher rating is therefore not 
warranted on the basis of intervertebral disc syndrome under 
either version of the rating schedule.  

As noted above, a 50 percent rating is available under both 
versions of the rating schedule where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  For VA 
compensation purposes, unfavorable ankylosis of the entire 
thoracolumbar spine is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  See 38 
C.F.R. § 4.71a, Note (5) (2006).

There is no diagnosis of ankylosis of record, and the medical 
examinations all showed that at least some motion of the 
lumbar spine was possible.  However, the evidence does 
suggest that all spine motion is accompanied by pain, raising 
the question of whether such motion should be considered as 
limited.  See DeLuca, 8 Vet. App. 202.  The veteran reported 
to the May 1999 examiner that precipitating factors for pain 
are any movement, bending or lifting.  

However, it appears that these factors have already been 
applied in assigning the current 40 percent rating.  As noted 
above, a 40 percent rating is assigned for favorable 
ankylosis of the thoracolumbar spine.  In essence, in 
assigning a 40 percent rating, the RO conceded that the 
veteran had no range of pain-free motion, and thus favorable 
ankylosis was approximated.  The Board agrees with this 
assessment.  While the May 1999, October 1999, September 2002 
and April 2005 examiners all reported at least some range of 
lumbar spine motion, in consideration of the veteran's 
complaints of pain associated with such motion, the Board 
finds that favorable ankylosis is approximated.  

However, for unfavorable ankylosis to be approximated, there 
must be shown one of the factors enumerated above, which 
would indicate a fixation of the spine in an unfavorable 
position.  The evidence of record does not show, and there is 
no allegation of a restricted opening of the mouth and 
chewing, breathing limited to diaphragmatic respiration, 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or dysphagia, atlantoaxial or 
cervical subluxation or dislocation, or neurologic symptoms 
due to nerve root stretching.  Although there is some mixed 
evidence with respect to the veteran's gait or "difficulty 
walking," there is no evidence suggesting that any such 
difficulty is "because of a limited line of vision."  The 
September 2002 VA examiner noted that the veteran was able to 
stand erect.  

Accordingly, unfavorable ankylosis of the thoracolumbar spine 
has not been shown or approximated.  

The Board also notes that the April 2005 VA examiner reported 
as a historical reference, that the veteran suffered a 
compression fracture of his lumbar spine when he fell off a 
second-story balcony backwards.  The Board simply notes that 
the veteran has reported multiple differing accounts of his 
in-service injury.  This has been discussed above to some 
extent.  He has been found to be a poor historian.  There is 
no in-service evidence of a compression fracture, and no 
evidence of such injury beyond the veteran's report.  A 
separate rating for fracture residuals is therefore not 
warranted.  

Accordingly, the Board concludes that more than a 40 percent 
rating is not warranted during the period beginning May 5, 
1999.  

Increased Rating: Lumbar Spine prior to May 5, 1999

The Board notes that during the period from August 29, 1989 
to May 4, 1999, only the former version of the rating 
schedule for diseases and injuries of the spine can be 
applied.  As noted above, a 20 percent rating is for 
assignment where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, and a 40 percent rating is for assignment 
if the lumbosacral strain is severe with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Under the former criteria, limitation of motion of the lumbar 
spine warrants a 20 percent rating if it is moderate or a 40 
percent rating if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  As discussed above, a 40 
percent rating is also available under Diagnostic Code 5293 
[intervertebral disc syndrome] for severe intervertebral disc 
syndrome.  

The evidence for the period prior to May 5, 1999, also 
contains no diagnosis of intervertebral disc syndrome, and 
does not indicate any significant symptomatology consistent 
with intervertebral disc syndrome.  A November 1995 VA 
examination report shows only a diagnosis of lumbar muscular 
ligamental strain.  Straight leg raising was negative.  
Accordingly, Diagnostic Code 5293 is not considered 
appropriate.  Indeed, the pertinent evidence of record prior 
to May 1999 is quite limited.  The veteran was hospitalized 
on numerous occasions during this period for alcohol 
detoxification and treatment.  He did not complain of any 
significant back symptomatology during those 
hospitalizations.  Several private medical reports dating 
from October 1992 to December 1993 are of record.  In October 
and December 1993, the veteran complained of back pain, and 
he reported in December that he had reinjured his back.  

The most significant evidence of record for this period 
consists of the report of a VA joints examination conducted 
in November 1995.  With reference to the rating criteria, 
that examination did not indicate a listing of the whole 
spine to the opposite side.  In fact, the examiner noted 
normal spinal posture.  With respect to marked limitation of 
forward bending in a standing position, loss of lateral 
motion, and range of motion in general, forward flexion was 
measured to 70 degrees; extension to 40 degrees; bilateral 
rotation and rotary bending were to 30 degrees.  There was no 
evidence of osteoarthritic changes or irregularity of joint 
space.  X-rays were normal.  It does not appear that any 
testing was conducted with respect to Goldthwaite's sign or 
abnormal mobility on forced motion.  The Board notes that the 
September 2002 VA examiner reported a negative Goldthwaite's 
sign and also reported that this test is considered obsolete.  
He also reported that forced motion of the lumbar spine is 
"absolutely contraindicated" in an individual with complaints 
of low back pain.

Based on the evidence pertinent to the period prior to May 5, 
1999, the Board must conclude that the type and degree of 
symptomatology contemplated for a rating higher than 20 
percent are not shown.  In the Board's view, the veteran's 
range of motion cannot be described as more than moderately 
limited.  The Board notes that under the current version of 
the rating schedule (cited here for analytical purposes only) 
normal forward flexion is identified as from 0 to 90 degrees.  
Normal extension, bilateral rotation, and bilateral flexion 
are identified as from 0 to 30 degrees.  The veteran's 
November 1995 performance was normal with respect to lateral 
rotation and flexion; it exceeded normal with respect to 
extension; and it was more than 3/4 of normal with respect to 
flexion.  These findings represent essentially mild 
limitation of lumbar spine motion.

The Board has considered the De Luca factors.  Unfortunately, 
the November 1995 examination was conducted only a month 
after the De Luca decision was released.  The examiner did 
not report the degrees of motion accompanied by pain, 
weakness, fatigue and incoordination.  However, in light of 
the essentially mild limitation of motion, a higher rating is 
not warranted for additional loss of motion under De Luca.  
In essence, the veteran is already receiving the benefit of 
these provisions in his receipt of compensation at the 20 
percent level, which represents moderate limitation of 
motion.  Moreover, the Board notes that the examiner 
described the veteran's pain as "some aching lower back pain" 
centered on the lumbar segments, which is made worse with 
lifting and bending, such as working on a car or sleeping on 
a soft couch.  This does not indicate the kind of constant 
pain associated with all motion that is currently reported.  
Accordingly, the Board finds no basis to assign a higher 
disability evaluation on the basis of additional functional 
loss under 38 C.F.R. §§ 4.40 and 4.45.

Accordingly, the Board concludes that more than a 20 percent 
rating is not warranted during the period prior to May 5, 
1999.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his back disability, and indeed, has not 
required any hospitalizations for his back.  The veteran has 
been hospitalized numerous times for depression and for 
alcohol and drug abuse treatment and detoxification.  The 
record does not indicate that the veteran has ever had 
surgery on his back or that surgery is recommended.  

With respect to the effect on employment, the September 2002 
VA examiner reported that one of the reasons that the veteran 
left his job was because of his back; and, when taken in 
combination with his other medical problems, the chances of 
the veteran obtaining and maintaining gainful employment are 
somewhat poor.  Unfortunately, such an opinion does not 
provide a basis for the Board to conclude that the level of 
impairment due to the veteran's back disability is somehow 
beyond the scope of the rating schedule.  The examiner's 
inclusion of other non-service connected disabilities in his 
opinion does not provide a basis for the Board to conclude 
that the level of impairment attributable to the veteran's 
back disability is not adequately compensated by the 
schedular rating.  

The September 2002 examiner also noted that the veteran had 
limited ability to bend, lift or carry, which was hampering 
his job performance.  He thought that the veteran would 
likely have limitations in ability to perform activities such 
as bending, lifting, carrying, sitting, standing or walking 
for extended periods due to his back problems.  While these 
statements pertain only to the back disability, the Board 
notes that a disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
There is nothing in the September 2002 examiner's statement 
indicating that the level of industrial impairment due to the 
veteran's service-connected disability is beyond the scope of 
the ratings already assigned.  

The veteran testified at a hearing held at the RO in March 
1990 that he had missed a substantial amount of time from 
work due to his service-connected injuries, but relevant 
documentation submitted by the veteran indicates that he was 
suspended from work on several occasions for failure to 
maintain a proper work schedule and for AWOL.  The periods 
missed from work included VA hospitalizations during the 
period from July to September 1989, which were primarily for 
the treatment of depression, which is not service connected.  

As discussed in detail above, the Board finds that the 
schedular ratings applied are appropriate in light of the 
reported symptomatology.  The record does not indicate that 
the manifestations of disability are in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from service-connected disability would be in 
excess of that contemplated by the assigned evaluations.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

Entitlement to service connection for a seizure disorder is 
granted.

Entitlement to service connection for a neurological disorder 
other than headaches, dizziness, and seizures is denied.

Entitlement to a rating higher than 40 percent for a low back 
strain from May 5, 1999, to present is denied.

Entitlement to a rating higher than 20 percent for a low back 
strain from August 29, 1989, to May 4, 1999, is denied.


REMAND

The Board has granted service connection for seizures as a 
residual of the veteran's in-service head injury.  The rating 
schedule provides for very specific treatment of brain trauma 
residuals, including seizures, headaches and dizziness, and 
prohibits the combining of ratings for subjective symptoms 
such as headaches and dizziness with ratings for other 
service-connected residuals.  Therefore, the Board finds that 
the veteran's seizures must be considered as part of the 
appealed issue of entitlement to a disability rating higher 
than 10 percent for headaches and dizziness.  The agency of 
original jurisdiction has not yet had an opportunity to 
consider the appropriate rating for this disability in 
consideration of the veteran's seizure disorder.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his seizure disorder, headaches, and 
dizziness during the period of this claim 
or the identifying information and any 
necessary authorization to enable the VA 
to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence. 

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the newly styled claim of 
entitlement to a disability rating higher 
than 10 percent for residuals of brain 
trauma, manifested by seizures, headaches, 
and dizziness.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


